Dismiss and Opinion Filed February 7, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01267-CV

                              CADARREN SCROGGINS, Appellant
                                          V.
                                LINDSEY AHRENS, Appellee

                         On Appeal from the 468th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 468-53918-2019

                               MEMORANDUM OPINION
                         Before Justices Partida-Kipness, Nowell, and Evans
                                      Opinion by Justice Nowell
        The clerk’s record in this case is past due. By letter dated December 17, 2019, we

informed appellant the clerk’s record had not been filed because appellant had not paid for the

clerk’s record. We directed appellant to provide verification of payment or arrangements to pay

for the clerk’s record or to provide written documentation appellant had been found entitled to

proceed without payment of costs within ten days. We cautioned appellant that failure to do so

would result in the dismissal of this appeal without further notice. To date, appellant has not

provided the required documentation, nor otherwise corresponded with the Court regarding the

status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                   /Erin A. Nowell/
                                                   ERIN A. NOWELL
                                                   JUSTICE

191267F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

CADARREN SCROGGINS, Appellant                       On Appeal from the 468th Judicial District
                                                    Court, Collin County, Texas
No. 05-19-01267-CV         V.                       Trial Court Cause No. 468-53918-2019.
                                                    Opinion delivered by Justice Nowell.
LINDSEY AHRENS, Appellee                            Justices Partida-Kipness and Evans
                                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee LINDSEY AHRENS recover her costs of this appeal from
appellant CADARREN SCROGGINS.


Judgment entered this 7th day of February, 2020.




                                              –3–